Exhibit LETTER TO SHAREHOLDERS Third Quarter, 2008 November 10, 2008 Dear Shareholders: Many have asked how the Obama administration’s energy initiatives will affect Evergreen. We believe the intersection of these interests bode well for the technologies that we have developed. While the debate about “clean coal” speaks of future technologies, we have developed solutions for today. Coal is and will be the low cost leader in the production of 51 percent of our nation’s electricity. As a result, Evergreen believes that today’s coal infrastructure will remain in use for a long time and that our K-Fuel® technology is a realistic answer to the real problem of making cleaner, more efficient use of this infrastructure. At the same time, our technology can bridge the gap between the impractical demands to end coal use and the unrealistic expectations built around “clean coal” technology that uses carbon capture and storage. Evergreen can exploit these uncertainties because industrial customers and utilities can employ the proven K-Fuel® process to lower emissions from existing power plants.
